Citation Nr: 1718845	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-27 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which held that new evidence was submitted but that the evidence was not material to reopen the claim seeking service connection for a low back disability. Subsequently, the RO issued a statement of the case (SOC) in June 2010 reopening the Veteran's claim and denying it on the merits.

Regardless of the determination by the RO to reopen the claim, the Board it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2013. The transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A March 1992 rating decision denied service connection for a back disability. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

2. Evidence submitted since the March 1992 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1992 rating decision is new and material, and the claim for service connection for back disability is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Non-appealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 1992 rating decision, the RO denied the Veteran's claim of service connection for a back disability, finding that although he was treated for back complaints during service, no chronic back condition was identified. The Veteran did not appeal that decision or submit further pertinent evidence in the following year, and the March 1992 rating decision is final. 38 U.S.C.A. § 7105.

Evidence considered at the time of the March 1992 rating decision consisted of service treatment records. 

In June 2008, the Veteran petitioned the VA to reopen his claim for a back disability. With his petition the Veteran submitted authorization to obtain records from two private medical providers as his new and material evidence.  Private medical records obtained on behalf of the Veteran revealed several diagnoses. In December 2002, the Veteran had X-rays taken two days after he was involved in a motor vehicle collision (MVC). The radiology report stated that the Veteran had a mild anterior wedge compression deformity at L1and L2, also seen in the visualized lower dorsal spine at L1 and L2. The reviewing physician noted that "[t]hese findings are probably old."  

In July 2006 another radiology report stated that the Veteran had suspected right foraminal disc herniation at L5-S1 encroaching upon the right laterally coursing L5 root. In February 2008, the Veteran was diagnosed with lumbosacral spondylosis without myelopathy and lumbar disc displacement without myelopathy. In April 2008, lumbar/thoracic radiculitis was added to the previous diagnoses. In July 2008, a different diagnosis of sacralitis, lumbosacral spondylosis without myelopathy and MFPS/fibomyagia was provided. In August 2008, the diagnosis of "Other disorders of the coccyx" replaced the July 2008 sacralitis diagnosis. 

The Veteran also submitted written personal statements expressing that he has had back pain since he left service in 1991. Additionally, the Veteran submitted written lay person/buddy statements that also state that the Veteran has had back pain since leaving service in 1991. Furthermore, the Veteran testified at his November 2016 hearing that he suffered an in-service back injury and that he has had back pain since leaving service. The Veteran also submitted a private medical opinion dated April 12, 2011, by his treating neurosurgeon that some of his back injuries and associated back pain are more likely than not related to his military service. The private medical record that the Veteran submitted after his November 2016 hearing is a duplicate copy of his December 2002 radiology report.

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim. The March 1992 denial was based on the finding that there was "no specific back condition identified as a chronic condition and [the Veteran's] x-rays are normal." Since the March 1992 denial, the Veteran testified that he has had back pain since service and submitted medical records showing several diagnoses for his back condition, and also a private medical opinion stating that his back disability is probably related to his service. As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence. See Shade at 121. Accordingly, the Veteran's claim will be reopened. De novo consideration of the claim is addressed in the remand below.

ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

The Veteran was afforded a VA examination in November 2008. The VA examiner found that the Veteran's current complaint of back pain was less likely than not related to his service. The rationale provided in the opinion included reference to a sudden onset of back pain after the MVC and noted there was a gap between the Veteran's back pain in service and the post-service MVC.

Following a December 2015 VA examination, an examiner also opined that the Veteran's back disability was less than likely related to his service because there was no indication that the Veteran had back pain until 2005 which was several years after service. 

Neither examiner appears to have considered the Veteran's credible complaints of back pain since service or the December 2002 private radiology report following the Veteran's MVC that identifies an old injury described as a mild wedge compression deformity in the lower dorsal spine at L1 and L2. The radiology report suggests that the Veteran may have had an identifiable spine injury prior to the post-service MVC and prior to his 2005 complaints of, and treatment for, back pain. On remand, the Veteran should be scheduled for a new VA examination to determine all diagnoses related to his back. The VA examiner must review all records as a part of the examination to provide an adequate medical opinion that considers these reports. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all relevant private providers from whom he sought treatment, and request that he either supply the records from those providers or provide adequate authorization for VA to obtain the records on his behalf. Thereafter, attempt to obtain and associate with the claims file all treatment records regarding the Veteran.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed back disability. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Please list all of the Veteran's currently diagnosed back conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed back condition had its onset in or is otherwise related to the Veteran's active duty service? 

The clinician should consider and discuss as necessary, (i) the Veteran's reports of pain back pain since service; and (ii) the December 5, 2002 radiology report that is found in the claims file with a receipt date of August 7, 2008 and resubmitted on November 22, 2016. 

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


